DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “an atomic concentration of silicon in said first adhesive layer is larger than an atomic concentration of silicon in said first bonding layer,” does not appear to have adequate support in the originally filed disclosure. Specifically, applicant’s disclosure recites “[t]he first adhesive layer 202 has higher silicon atomic concentration,” but does not recite higher relative to what. While one possibly meaning includes Si concentration higher than the Si concentration in the first bonding layer, there are other possibly meanings of the recitation which are just as likely, e.g. that the Si concentration in the first adhesive layer is higher than the C concentration in the first bonding layer or higher than other element concentrations in the first adhesive layer. Accordingly, since applicant’s disclosure does not make clear what the Si concentration is higher than, it cannot be understood to support the explicitly claimed relationship.
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “element concentrations in said first adhesive layer 20gradually changes along with the increase of a thickness of said first adhesive layer, so that element concentrations of said first substrate and said first adhesive layer at two sides of a bonding surface between said first substrate and said first adhesive layer are more similar and element concentrations of said first bonding layer and said first adhesive layer at two sides of a bonding surface between said first bonding layer and 25said first adhesive layer are more similar,” is unclear as to how it is related to “an atomic concentration of silicon in said first adhesive layer is larger than an atomic concentration of silicon in said first bonding layer.” Specifically, if elemental concentrations are required to change, it would be understood to include changing Si concentration, and therefore it unclear if the Si concentration is higher throughout the layer, or if it only requires higher at one point in the layer. Further, it is unclear because “more similar” is a relative term which renders the claim indefinite. The term “more similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2010/0052062; herein “Fukui”) in view of Chen et al. (US 2006/0003572; herein “Chen ‘572”).
Regarding claim 1, Fukui discloses in Fig. 30 and related text a semiconductor structure, comprising: 
a first substrate (e.g. 1-11 and layers therein); and 
a first adhesive/bonding stack on a surface of said first substrate, wherein said first adhesive/bonding stack comprises at least one first adhesive layer (14/14c, see [0160]) and at least one 10first bonding layer (16, see [0160]), and materials of said first adhesive layer and said first bonding layer are different (see [0165]), a material of said first bonding layer (16) comprises dielectric material of silicon, nitrogen and carbon (see [0120] at least), and a material of said first adhesive layer (14/14c) comprises dielectric material of silicon, oxide and nitrogen (see [0092] at least), and an atomic concentration of silicon in said first adhesive layer is larger than an atomic concentration of silicon in said first bonding layer (adhesive layer is SiOxNy where x≥1.5 and y≤0.2, see [0090]-[0092]; bonding layer is SiOxCy wherein x≥1 and y≥0.5, see [0120]; thus for at least some embodiments the Si concentration in adhesive layer will be greater than the Si concentration in the bonding layer), thereby increasing compactness of said first adhesive layer and increasing bonding forces of said first adhesive layer respectively to said first bonding layer and said first substrate, and a thickness of said first bonding layer (16) is larger than (see Fig. 30) said thickness of said first adhesive layer (14/14c) to provide sufficient bonding thickness.  
Fukui does not explicitly disclose 
element concentrations in said first adhesive layer 20gradually changes along with the increase of a thickness of said first adhesive layer, so that element concentrations of said first substrate and said first adhesive layer at two sides of a bonding surface between said first substrate and said first adhesive layer are more similar and element concentrations of said first bonding layer and said first adhesive layer at two sides of a bonding surface between said first bonding layer and 25said first adhesive layer are more similar.
In the same field of endeavor, Chen teaches in Fig. 1C and related text a semiconductor structure comprising an adhesive layer (e.g. 18, see [0020]), wherein 
element concentrations in said first adhesive layer 20gradually changes along with the increase of a thickness of said first adhesive layer (see [0017] and [0020] at least), so that element concentrations of said first substrate and said first adhesive layer at two sides of a bonding surface between said first substrate and said first adhesive layer are more similar and element concentrations of said first bonding layer and said first adhesive layer at two sides of a bonding surface between said first bonding layer and 25said first adhesive layer are more similar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukui by having element concentrations in said first adhesive layer 20gradually changes along with the increase of a thickness of said first adhesive layer, as taught by Chen, in order to decrease delamination and improve adhesion between layers (see Chen [0005] and [0017]).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the Si concentrations of the adhesive and bonding layers to be a result effective variable affecting the dielectric constants of the layers and the parasitic capacitance of the wirings.  Thus, it would have been obvious to modify the device of Fukui to have the Si concentrations within the claimed range (i.e. the concentration of the bonding layer being higher than that of the adhesive layer) in order to achieve desired dielectric constants, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Note that the limitations “adhesive layer,” “bonding layer,” “thereby increasing compactness of said first adhesive layer and increasing bonding forces of said first adhesive layer respectively to said first bonding layer and said first substrate,” and “to provide sufficient bonding thickness,” are considered taught because the device of has all of the structural limitations of the claimed invention. Thus it is the position of the Office that the combined device is capable of performing the functions and/or being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 2, Fukui further discloses wherein said surface of 30said first substrate (1-11 and layers therein) contacts said first adhesive layer (14c), and a surface of said first 2Appl. No. 16/378,517Reply to Office action of June 07, 2022adhesive/bonding stack is a surface of said first bonding layer.  
Regarding claim 3, Fukui further discloses wherein an atomic concentration of carbon in said first bonding layer (16) is larger than 0% and smaller than 550% (SiOxCy wherein x≥1 and y≥0.5, see [0120]; thus for at least some embodiments the claimed range is taught).  
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the C concentration of the bonding layer to be a result effective variable affecting the dielectric constants of the layers and the parasitic capacitance of the wirings.  Thus, it would have been obvious to modify the device of Fukui to have the C concentration within the claimed range in order to achieve desired dielectric constant, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 8, Fukui further discloses wherein said 25thickness of said first bonding layer is larger than 100 A, and said thickness of said first adhesive layer is larger than 10 A (note that 18 is 500 A in thickness (see [0126]) and each of 14/14c and 16 are substantially larger in thickness, see Fig. 30).  
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses of the layers to be a result effective variable affecting the size of the device and wirings, parasitic capacitance of the wirings, and also the ability to prevent damage to lower layers (see Fukui [0165] at least).  Thus, it would have been obvious to modify the device of Fukui to have the thicknesses within the claimed range in order to achieve desired characteristics and damage prevention, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Chen, as applied to claim 1 above, and further in view of Liu et al. (US 2014/0011324; herein “Liu”).
Regarding claims 9 and 11, Fukui further discloses 
5a first bonding pad (e.g. 20/20b, see [0160]) penetrating through said first adhesive/bonding stack (14/14c and 16), 
but does not disclose
a second substrate, wherein a second adhesive/bonding stack is formed on a surface of 30said second substrate, and a surface of said second adhesive/bonding stack is 3Appl. No. 16/378,517 Reply to Office action of June 07, 2022correspondingly bonded to a surface of said first adhesive/bonding stack;
a second bonding pad penetrating through said second adhesive/bonding stack, wherein said first bonding pad is correspondingly bonded to said second bonding pad.  
In the same field of endeavor, Liu teaches in Fig. 5 and related text 
a second adhesive/bonding stack (114b), and a surface of said second adhesive/bonding stack is 3Appl. No. 16/378,517 Reply to Office action of June 07, 2022correspondingly bonded to a surface of said first adhesive/bonding stack (114a);
a second bonding pad (112b) penetrating through said second adhesive/bonding stack, wherein said first bonding pad (112a) is correspondingly bonded to said second bonding pad.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukui by having a second stack and a second bond pad correspondingly bonded to the first stack and the first bond pad, respectively, as taught by Liu, in order to achieve a hybrid bonded 3D integrated circuit structure (see [0002]-[0005]). The claimed limitation “a second substrate, wherein a second adhesive/bonding stack is formed on a surface of 30said second substrate” is taught by combination of the first and second structures bonded together being substantially the same, as shown by Liu, and the structure having a substrate and an adhesive/bonding stack formed thereon, as shown by Fukui.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/23/2022